Citation Nr: 0409509	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  98-12 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from May 1962 to May 1967.







The current appeal to the Board of Veterans' Appeals (Board) arose 
from a June 1998 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The RO denied reopening the previously denied claim of entitlement 
to service connection for a chronic acquired variously diagnosed 
psychiatric disorder.

As to the issue of entitlement to service connection for a chronic 
acquired variously diagnosed psychiatric disorder on a de novo 
basis, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
veteran if further action is required.


FINDINGS OF FACT

1.  In August 1990 the Board denied entitlement to service 
connection for a psychiatric disorder.

2.  Evidence submitted since the August 1990 decision bears 
directly and substantially upon the issue at hand, and because it 
is neither duplicative nor cumulative and is significant, it must 
be considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the August 1990 decision wherein the Board 
denied entitlement to service connection for a psychiatric 
disorder is new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104(b) (West 
2002); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.1100, 20.1104, 20.1105 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the August 1990 decision 
wherein the Board denied entitlement to service connection for a 
psychiatric disorder is reported in pertinent part below.

The service medical records showed that the veteran had made a 
visit to a psychiatrist; however, he was not found to be suffering 
from any psychiatric disorder.  He denied all psychiatric 
symptomatology at separation from service, at which time no 
psychiatric disorder was found.

Also submitted was an October 1987 statement from a service 
comrade in support of the veteran's claim who provided his 
knowledge and observations of the veteran's troubles with his 
nerves.

Also submitted were RO transcripts of testimony provided by the 
veteran referable to his psychiatric difficulties.  On file were 
VA and private hospital summaries pertaining to admissions and 
treatment for variously diagnosed psychiatric symptomatology 
during the 1980's, particularly depression.  Correspondence from 
private physicians referable to their treatment of the veteran for 
his symptomatology were also associated with the record.  
Examination reports from VA and for employment dated during the 
late 1980's were associated with the claims file.

The evidence which has been associated with the claims file 
subsequent to the August 1990 decision wherein the Board denied 
entitlement to service connection for a psychiatric disorder is 
reported in pertinent part below.

The veteran submitted an application to reopen his claim of 
entitlement to service connection for a psychiatric disorder in 
April 1998.

Submitted in support of the veteran's claim was a substantial 
quantity of VA and non-VA treatment records, including 
documentation utilized by the Social Security Administration to 
award benefits, containing variously diagnosed psychiatric 
disorders.

Also included was a statement from the veteran's service comrade 
providing once again his knowledge and observations of the 
veteran's difficulties with his nerves.

In a July 1998 letter Dr. RJB appears to intimate that the 
veteran's psychiatric problems are related to his active service, 
and advised that he had been treating the veteran since May 1989.


Criteria
New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes final 
by the expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever is 
earlier.  38 C.F.R. § 3.160(d).

A claim disallowed by the Board may not be reopened on the same 
factual basis.  38 U.S.C.A. § 7104(b);  38 C.F.R. § 20.1100.

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence in 
support thereof, a determination as to whether such evidence is 
new and material must be made, and if it is, as to whether it 
provides a basis for allowing the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 20.1105.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon the 
same factual basis may not be considered. 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2003).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is presented.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

If new and material evidence is presented or secured with respect 
to a claim, which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003); Hickson 
v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The CAVC has held that VA is required to review for its newness 
and materiality only the evidence submitted by an appellant since 
the last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material evidence, 
the appellant must submit evidence not previously submitted to 
agency decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim. 
38 CFR § 3.156(a); see also Hodge v. West, 155 F.3d 1356, 1361 
(Fed. Cir. 1998) (the paramount concern in evaluating any judicial 
test for new and material evidence is its consistency with the 
regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction with 
other evidence in the record that it must be considered to decide 
the merits of the claim.  See Anglin v. West, 203 F.3d 1343, 1345-
1346 (Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how materiality is 
established 
(the third prong as listed above)); see also Shockley v. West, 11 
Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 273, 283 
(1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence does 
not warrant a revision of a previous decision.  Hodge, 155 F.3d at 
1362 (overruling the third prong of the Colvin test (that the 
evidence must be reasonably likely to change the outcome of the 
decision)).

New evidence is evidence, which (1) was not in the record at the 
time of the final disallowance of the claim, and (2) is not merely 
cumulative of other evidence in the record. Smith v. West, 12 Vet. 
App. 312 (1999); Evans, supra at 283.
New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances surrounding 
the origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its decision.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran 
v. Brown, 7 Vet. App. 216, 220 (1994). However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, and 
that the standard for finding new and material evidence has 
changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  
However, this change in the law is not applicable in this case 
because the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

Service Connection

In order to establish service connection for a claimed disability 
the facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service or, if 
pre-existing active service, was aggravated therein. 38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

If not shown during service, service connection may be granted for 
psychosis if shown disabling to a compensable degree during the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service will 
permit service connection. To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the disease identity is established, there is no requirement 
of evidentiary showing of continuity. When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 38 
C.F.R. § 3.303(b) (2003).


The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The CAVC has also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 38 C.F.R. 
§ 3.303(b) (2003), by the submission of (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service continuity 
of symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and the 
post-service symptomatology.  McManaway v. West, 13 Vet. App. 60, 
65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in service 
and still has such a condition.  

Such evidence must be medical unless it relates to a condition as 
to which, under the CAVC's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).

A lay person is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic pathology or 
diagnosed disability, unless such a relationship is one which a 
lay person's observations is competent.  See Savage, 10 Vet. App. 
at 495-97.





The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held that the 
appellant had not submitted medical evidence providing a nexus 
between an in-service injury and a current disability.  The CAVC 
held that where a claimant's personal belief, no matter how 
sincere, was unsupported by medical evidence, the personal belief 
cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 3.303 
does not relieve a claimant of the burden of providing a medical 
nexus.  Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition and 
the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to provide 
a relationship between a current disability and either an in-
service injury or continuous symptomatology, the claimant cannot 
succeed on the merits of the claim.  Voerth, 13 Vet. App. at 120.

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance and enrollment, or where evidence or medical judgment 
is such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  Id.



38 C.F.R. § 3.303(c) provides that there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these principles  
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  Consequently 
with notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal tags 
or tabs, etc.) with no evidence of the pertinent antecedent active 
disease or injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of  chronic disease from date of enlistment, or so close 
thereto that the disease could not have originated in so short a 
period will establish  preservice existence thereof.  Conditions 
of an infectious nature are to be considered with regard to the 
circumstances of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they will 
be held to have preexisted service.  38 C.F.R. § 3.303(c) (2003).

A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific finding 
that the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2003).  

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  This 
includes medical facts and principles, which may be considered to 
determine whether the increase is due to the natural progress of 
the condition.  Aggravation  may not be conceded where the 
disability underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including postoperative 
scars, absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b) (2003).

The CAVC has held that temporary flare-ups of a pre- existing 
injury or disease are not sufficient to show aggravation, unless 
the underlying disorder, as contrasted to the symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. App. 
238 (1994), that even if the appellant's disability is properly 
found to have preexisted service, the presumption of aggravation 
must also be addressed; and that a preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in disability 
is due to the natural progress of the disease pursuant to 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. (West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  




This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. L. No. 
106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).

On August 29, 2001, the final regulations implementing the VCAA 
were published in the Federal Register.  The portion of these 
regulations pertaining to the duty to notify and the duty to 
assist are also effective as of the date of the enactment of the 
VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary development 
pertaining to the issues of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a chronic acquired psychiatric disorder has been 
properly undertaken.  

The Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full grant 
of benefits.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies in 
the duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits Administration 
Appeals Management Center (VBA AMC) would only serve to further 
delay resolution of the claim.  Bernard, supra.


New & Material Evidence

The June 1998 2002 RO determination as to whether evidence is "new 
and material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett, supra.  For the reasons set 
forth below, the Board finds that new and material evidence has 
been submitted.  The claim is therefore reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a finally denied claim, the Board 
must review all of the evidence submitted since that action to 
determine whether the claim should be reopened and readjudicated 
on a de novo basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

The basis of the prior final denial by the Board was that no 
psychiatric disorder had been shown in service, and that there was 
no evidence linking any post service diagnosed psychiatric 
disorder to service.  Additional medical evidence has been 
associated with the claims file since the August 1990 Board 
decision, and this additional evidence is clearly new and material 
because for the first time there is competent medical evidence 
relating the veteran's chronic psychiatric problems to service.  

In this regard, the evidence shows that in the opinion of the 
veteran's private attending physician, his psychiatric 
difficulties of long standing had their origin in service.  This 
evidence is new because it was not associated with the claims file 
prior to the August 1990 denial.

This evidence is also material because it bears directly and 
substantially upon the issue at hand, and must be considered in 
order to fairly decide the merits of the veteran's claim.  The 
Board finds that the presumably credible evidence, Justus, supra, 
submitted since the February 1988 Board decision contributes to a 
more complete picture of the circumstances surrounding the origin 
of the veteran's bilateral foot disability.  Hodge, supra.  
Consequently, the record contains new and material evidence, such 
that the Board must reopen the claim.  Manio, supra.


ORDER

The veteran, having submitted new and material evidence to reopen 
a claim of entitlement to service connection for a chronic 
acquired psychiatric disorder, the appeal is granted to this 
extent only.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the VCAA and 
§ 3.159(b), as recently amended, require VA to inform a claimant 
of which evidence VA will provide and which evidence claimant is 
to provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).

The RO has not issued a VCAA notice letter with respect to the 
claim of entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder on a de novo basis.

The evidence associated with the claims file in connection with 
the veteran's claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder includes 
a statement from the veteran's long time treating physician 
associating the veteran's chronic psychiatric condition to 
service.

The Board is of the opinion that a contemporaneous, comprehensive 
VA special psychiatric examination of the veteran addressing 
etiology of any psychiatric disorder(s) present in view of the 
expanded medical record would materially assist in the 
adjudication of his appeal.  See, e.g., 38 C.F.R. § 4.1 (2003). 
("It is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

("[F]ulfillment of the statutory duty to assist...includes the 
conduct of a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a fully 
informed one." (emphasis added)).  Accordingly, further 
development is warranted.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  


Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his psychiatric disorders 
since service.  He should be requested to complete and return the 
appropriate release forms so that VA can obtain any identified 
evidence.  
All identified private treatment records should be requested 
directly from the healthcare providers.
Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports at the Detroit VA Medical 
Center.  All information which is not duplicative of evidence 
already received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA special psychiatric 
examination of the veteran for the purpose of ascertaining the 
nature, extent of severity, and etiology of any psychiatric 
disorder(s) present, and whether it/they are due to service.

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination(s).  The examiner 
must annotate the examination report(s) that the claims file was 
in fact made available for review in conjunction with the 
examination(s).  Any further indicated special studies must be 
conducted.

The examiner must be requested to express an opinion as to whether 
it is at least as likely as not that any psychiatric disorder(s) 
found on examination is/are related to service, or if pre-existing 
service, was/were aggravated thereby?  Any opinions expressed by 
the examiner must be accompanied by a complete rationale.

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  The Board errs as a matter of 
law when it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

7.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should adjudicate 
the claim of entitlement to service connection for a chronic 
acquired variously diagnosed psychiatric disorder on a de novo 
basis.

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service connection 
for a chronic acquired variously diagnosed psychiatric disorder.  
38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



